NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
REGINALD B. DEJOHNETTE,
Plaintiff-Appellant, '
V.
CHARLES LEE, CARL MILLNER, RANDY SID,
SI~IERI KETNOR, SUE NORTON, FRAN'CES _
MAXWELL, ANDERA GUYOT, AND ANDREA
_ MOBLEY,
Defendants-Appellees.
§
2011-1079
Appea1 from the United States District C0urt for the
N0rthern District of Ca1if0rnia in case n0. 08-CV-4844,
Judge MaXine M. Chesney.
REGINALD B. DEJOHNETTE,
Plaintiff-Appellant,
V.
SUSAN HUBBARD, MIKE EVANS, N. GRANNIS, A.
HEDGPETH, G. NEOTTI, B. RANKIN, G.R.
SALAZAR, J. A. AGAlVIAO, ELOY MEDINA, T.
VARIZ, M. LOPEZ, K. J. ALLEN, AND J. BURLESON,
Defendamfs-Appellees.

DEJOHNETTE V. LEE 2
2011-1097
Appea1 from the United S1;ates District Court for the
Northern District of Ca1ifornia in case no. 08-CV-5604,
Judge MaXine M. Chesney.
ORDER _
The appellant having not filed a brief in these mat-
ters,
IT Is ORDERED THAT: l
The appeals are dismissed
FOR THE COURT
HAY 1 3 2011
/s/ Jan Horba1y
J an H0rba1y
C1erk
Date
ccc Regina1d B. DeJ0h11ette
Erin B. Su1livan, Esq.
s8
Issued As AMandate: MA¥ 1 3 2011
FlLED
s.s. c0uR'r or APPEALs FoR
mr FEnERAL mann mr
MAY 13 2011
.lM|HDRBALY
CLEHK